Title: To James Madison from an Unidentified Correspondent, [ca. 11–12] April 1812
From: 
To: Madison, James


Sir
[ca. 11–12] April 1812.
Confident that truth, in whatever, respectful, form communicated, has, on an independent mind, as yours, its due weight, I beg leave to avail myself of this method of offering to your high and respected consideration some observations on a subject which has not failed to receive that attention from you which its importance demands. I should, certainly, not call on that portion of your valuable time which the reading of this may consume, were it not thought probable that some of the suggestions herein contained, tho’ deemd of weight, might, amid your many and important avocations, have eluded even your vigilence. Did I imagine that there could be infered, from the singularity of this mode of addressing you, any want of that justly high respect which, very truly, I cherish for your character, I should find myself incapable of addressing this to you in this manner.
The bill which it is proposed to resume in the house of representatives on Monday the 20th. instant, permitting importations from Great Britain, under certain restrictions is of such importance as cannot fail to have received much of your attention. The extensively evil tendency of that bill, if enacted into a law in its present form, and the entire inadequacy of it, to the attainment of the commendable object which, it may be presumed its advocates have had in view, merit the serious consideration of Government. To devise an honourable mean for withdrawing the very great amount of property now in the possession of those who are contemplated soon to become our open and avowed enemies, undoubtedly merits the attention, and indeed, if practicable, is a duty naturally, and imperiously, enjoined on the Government. The proposed bill, however, as it now stands, while it is entirely inadequate to this great object, without the most distructively immoral evasions of its expression and spirit, holds out, conspicuously, to the profligate, highly impolitic and extensive temptations to such evasions, and that with a facility which, every friend of his country will, in the event, have long, and deeply, to deplore. The extent of benefit, to the community generally, from this bill, if conscientiously adhered to, would bear nothing like a reasonable comparison, either with the great measure of pernicious temptation comprised in it for its evasion, or, with the legitimate object of retiring the property of our merchants in jeopardy, from an enemy country. If faithfully obeyed, as would be the duty of every good Citizen, not one fortieth part of the object, seemingly contemplated, will be attained: and, if evaded, a greater evil than the loss of the property, will be the consequence.
You may not perhaps be fully apprized how large a part of the floating american capital has, in the course of the late foreign trade of the American merchants, found its way into England, and is now, by an existing statute of our land; locked up in the British Coffers. I will not presume to define the probable amount of total balances due to the Citizens of this country, by British bankers, and merchants, but that it is of a magnitude loudly calling for, and worthy of protection, can admit of no doubt. It is conjectured by many who are practical, and extensive merchants, and very competent to form sound opinions on the subject that the amount falls not short of One hundred and fifty millions of Dollars.
The prohibition against imports from G Britain had a valuable and ligitimate end in view, which, tho not attained, the stronger measure of war, combined with the resumption, at the proper period, of the same prohibition, will, it cannot be doubted, eventually, attain—but, no consideration of policy or justice, can, it is presumed warrant the sacrifice, or exposure, by law, to the sacrifice, of this substantial portion of the national wealth. A suspension, for a few months, of the existing prohibition would, if not prevented by Great Britain, enable the Citizens to withdraw these resources of the country, and put the nation, in other respects, into a better attitude for effective resistance of the preposterous and overbearing pretentions of that country. Should Great Britain, thus early, prove faithless in her observance of the perpetual article of the expired treaty by prohibiting her Citizens from paying their American Creditors, our own Government, will, at least, have discharged its duty by the measure above suggested. That we should, while on the verge of a war with a nation greatly our debtor, continue to render penal, on our own Citizens, the reception of their dues from that nation is a novelty of which our Government will not set the precedent.
I have a letter from an american Gentleman now in London, dated on the 10th. ultimo: wherein the writer, (speaking of the bill to be resumed on the 20th. inst) says
“However suitable the bill which you mention would prove to my purposes, I rejoice to learn that it is not probable to pass in that perniciously restricted form intimated in your last favour. You are not, I am sure, aware of the extent of moral evil which such a law would occasion. I have here an oppertunity of seeing the preparations which had already been commenced for its licentious evasion, by the unprincipled, under the expectation that it would prevail. The Amot. of goods actually purchased for American Acct previous to the 1st. of February of last year, is, comparatively, nothing. Almost the whole having been shipped in the months of January and February of that year. The Amount, however, of American funds here is very much beyond what you have conjectured, or what is generally imagined. The productive shipments of Coffee, Sugar, &c made to the northern markets from America, in the former part of last year, the proceeds of which were, chiefly, sent hither, combined with the immensely valuable remittances from Spain, Portugal &c daily pouring in here for american account, Constitute, with other sources, a Sum total estimated at nothing short of Thirty millions of pounds Sterling, and is perhaps in truth a much larger sum. Whereas the goods laying here actually for American account, purchased before the 1st February 1811, does not, I am confident, amount to half a million Sterling. The purchases, however, since that date, are to great extent, made under the constant and Sanguine expectation that the present iniquitous schemes of the ministry here would, on the termination of the restrictions on the Regent, be abandoned. The proposed law therefore would, very obviously from the preceding causes, act as one of the most unparralleled lures to perjury ever issued from a christian community: Such a one as, I feel very confident, the Government of our country is incapable of permitting. The new and Scandalous grounds now openly assumed in Parliament, in maintainance of the Orders in Council, leave us very little room for hope of justice from the present administration of this Government. Our country will have to arouse itself to an enforcement of its rights, by more energetic measures than those hitherto pursued. In the interval the Legislature will, doubtless, make provision for American Citizens returning home, admitting them to bring along their own bona fide effects and property”
I have taken the liberty of extracting the above, the writer being a native American, who has resided in London for the last six years, is himself extensively engaged in trade from thence to his own country, and well acquainted with its commerce—his oppertunities of attaining correct information are very good, and his integrity, and respectability, well known and esteemed, there and here.
The futile objection which has, faintly, been made to the suspension, under present circumstances, of the non importation act, founded on the argument that, as a part of the American funds, now in England, have been committed there subsequently to the period when returns from thence became interdicted, the claimants are, justly exposed to all the consequences. This reasoning if entitled to any consideration, cannot extend further than to that portion of the hazard which may result from the english side; to which the parties are perhaps, very justly, subjected in confiding their property, during the existing relations of the two nations, to British rapacity or forbearance. But this cannot, reasonably, be extended to the justification of a legal inability imposed by our own Government on its citizens, to retire their effects, on the point of War with the nation holding these effects. Commercial enterprize is, naturally, sanguine, and it is allways difficult, and sometimes unwise too far, to repress it.
It could not reasonably, or easily, occur, to the merchants of any country that, in the event of a war, they would, by the laws of their own Government, be debarred from bringing home their property out of the country with which the war was intended.
I forward this by private hand to be delivered in Washington; And shall no longer trespass on the time of your Excellency than, with the greatest truth and sincerity to assure you, of the profound respect with which I am Sir Your very Obedt and hume Svt
A Friend of his Country, and of its Administration.
